Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-17 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.
A use is not a statutory category of invention.  It is not a process, machine, composition or manufacture.  It does not have a utility.
Claims 8-17 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,10-18,20  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rucker et al ( 4109023).
For claim 1, Rucker discloses a dough additive comprising an organic acid and non-wheat flour.  For claims 2,7, the amount of organic acid is .1-.5parts/100parts of flour and the non-wheat flour is .2-5 parts/100 parts flour.  For claim 3, the organic acid is fumaric acid.  For claim 4, the non-wheat flour is rice flour.  For claim 5, Rucker discloses fumaric acid and rice flour.  For claim 8, Rucker discloses the use of the additive in dough comprising an organic acid and a non-wheat flour.  The dough is for English muffin bread which is considered an artisan bread.  There is no feature defining artisan bread.  Artisan bread is normally refers to as homemade bread.  English muffin can be made at home. For claims 10, 11, processing step does not determine the patentability of a use.  The claims are not directed to a method. For claims 12,16,17,  the amount of organic acid is .1-.5parts/100parts of flour and the non-wheat flour is .2-5 parts/100 parts flour.  For claim 13, the organic acid is fumaric acid.  For claim 14, the non-wheat flour is rice flour.  For claim 15, Rucker discloses fumaric acid and rice flour.  For claim 18, Rucker discloses a method of preparing an artisan bread comprising adding a dough additive to the artisan bread dough, wherein the dough additive comprises an organic acid and a non-wheat flour. There is no feature defining artisan bread.  Artisan bread is normally referred to as homemade bread.  English muffin can be made at home.  For claim 20, Rucker discloses mixing the ingredients, fermenting, scaling and then proofed.  Rucker discloses fermenting which is considered a preferment process.  ( see columns 1-2,5-6 and the examples)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucker( 4109023).
Rucker does not disclose the bread in claims 9, 19.  
Rucker discloses English muffin or other porous yeast leaven dough.  Thus, it would have been an obvious to make any other bread including the ones claimed as an obvious matter of choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jahnke discloses dough additive for bakery product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 18, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793